
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10(bbbb)


EQUIPMENT LEASE


        LEASE AGREEMENT ("Lease"), dated as of May 29, 2001, between BAXTER
HEALTHCARE CORP., a Delaware corporation, having a place of business at One
Baxter Parkway, Deerfield, Illinois ("Lessor"), and ALLIANCE PHARMACEUTICAL
CORP., a New York corporation, having a place of business at 3040 Science Park
Road, San Diego, California ("Lessee").

1.    Lease of Equipment. Lessor hereby leases to Lessee, and Lessee hereby
hires and takes from Lessor the personal property (together with all replacement
parts, additions, repairs and accessories) described in Exhibit A attached
hereto and incorporated herein (collectively, the "Equipment").

2.    Term. This Lease is for a term of six (6) years, beginning May 29, 2001,
and ending May 31, 2007.

3.    Rent. For each month of said term beginning after the first anniversary of
the commencement date hereof, or any portion thereof, Lessee shall pay to Lessor
rent of (i) $40,000 plus (ii) the product of the Applicable Base Amount (defined
below) multiplied by the Finance Factor (defined below). The first rental
payment is due June 1, 2002, and the other rental payments are due on the first
day of each month thereafter, until fully paid. All rent shall be paid at
Lessor's place of business shown above, or such other place as the Lessor may
designate by written notice to the Lessee. All rents shall be paid without
notice or demand and without abatement, deduction or set-off of any amount
whatsoever. The operation and use of the Equipment shall be at the risk of
Lessee, and not of Lessor and the obligation of Lessee to pay rent hereunder
shall be unconditional.

4.    The "Applicable Base Amount" shall be $3,000,000 upon commencement of the
Lease and shall increase at an annual percentage rate of five percent (5%)
during the first year of the Lease term. Thereafter such amount shall be reduced
by $40,000 per month upon receipt by lessor of the monthly rentals described
above.

5.    The "Finance Factor" shall mean (i) Wall Street Journal Prime (defined
below) plus one percent (1%) divided by (ii) twelve (12). "Wall Street Journal
Prime" shall mean the prime rate or base rate on corporate loans posted by at
least seventy-five percent (75%) of the nation's thirty largest banks as
published in The Wall Street Journal (Midwest edition), on the last business day
prior to the date a rental is due. For example, if on the last business day
prior to the due date of a rental, Wall Street Journal Prime is eight percent
(8%) and the Applicable Base Amount at such time is $1,500,000, then such rental
due shall be $51,250 ($40,000 + (1,500,000 × .0075).

6.    Destruction of Leased Equipment. If any of the Equipment is totally
destroyed, the liability of the Lessee to pay rent therefor may be discharged by
paying to Lessor all the rent due thereon, plus all the rent to become due
thereon less the net amount of the recovery, if any, actually received by Lessor
from insurance or otherwise for such loss or damage. Lessor shall not be
obligated to undertake, by litigation or otherwise, the collection of any claim
against any person for loss or damage of the Equipment. Except as expressly
provided in this paragraph, the total or partial destruction of any of the
Equipment, or total or partial loss of use or possession thereof to Lessee,
shall not release or relieve Lessee from the duty to pay the rent herein
provided.

7.    No Warranties by Lessor. LESSOR, NOT BEING THE MANUFACTURER OF THE
EQUIPMENT, NOR MANUFACTURER'S AGENT, MAKES NO WARRANTY OR REPRESENTATION, EITHER
EXPRESS OR IMPLIED, AS TO THE FITNESS, DESIGN OR CONDITION OF, OR AS TO THE
QUALITY OR CAPACITY OF THE MATERIAL, EQUIPMENT OR WORKMANSHIP IN THE LEASED
EQUIPMENT, NOR ANY WARRANTY THAT THE LEASED EQUIPMENT WILL SATISFY THE
REQUIREMENTS OF ANY LAW, RULE, SPECIFICATION OR CONTRACT WHICH PROVIDES FOR
SPECIFIC MACHINERY OR

1

--------------------------------------------------------------------------------


OPERATORS, OR SPECIAL METHODS, IT BEING AGREED THAT ALL SUCH RISKS, AS BETWEEN
THE LESSOR AND THE LESSEE ARE TO BE BORNE BY THE LESSEE AT ITS SOLE RISK AND
EXPENSE.

8.    No oral agreement, guaranty, promise, condition, representation or
warranty shall be binding; all prior conversations, agreements or
representations related hereto and/or to the Equipment are integrated herein,
and no modification hereof shall be binding unless in writing signed by Lessor.

9.    Operational Expenses, Compliance With Laws, Insurance, etc. Lessee agrees,
at its own cost and expense; (a) to pay all charges and expenses in connection
with the operation of each item of Equipment; (b) to comply with all
governmental laws, ordinances, regulations, requirements and rules with respect
to the use, maintenance and operation of the Equipment; (c) to maintain at all
times public liability, property damage, fire, theft and comprehensive insurance
in an amount satisfactory to Lessor, protecting Lessor's interest as it may
appear, delivering to Lessor evidence of such insurance coverage; and (d) to
make all repairs and replacements required to be made to maintain the Equipment
in good condition, reasonable wear and tear excepted.

10.    Taxes. Lessee agrees that, during the term of this Lease, in addition to
the rent provided herein to be paid, it will promptly pay all taxes, assessments
and other governmental charges levied or assessed upon the interest of the
Lessee in the Equipment or upon the use or operation thereof or on the earnings
arising therefrom, and as additional rent will promptly pay or reimburse the
Lessor for all taxes (other than sales taxes paid by Lessor with respect to its
purchase of the Equipment), assessments and other governmental charges
(including fees for titling and registration of Equipment, if required) levied
or assessed against and paid by the Lessor on account of its ownership of the
Equipment or any part thereof, or the use or operation thereof or the leasing
thereof to the Lessee, or the rent herein provided for or the earnings arising
therefrom, exclusive, however, of any taxes based on net income of Lessor and
taxes on gross receipts or gross income of Lessor.

11.    Identification of Leased Equipment. Upon the request of Lessor, each item
of Equipment shall have plainly, distinctly and permanently affixed to it, at
the expense of the Lessee, a metal plate or other appropriate label bearing the
following words: "Baxter Healthcare Corp., Owner and Lessor".

12.    Title of the Lessor. Title to the Equipment shall at all times remain in
the Lessor and Lessee will at all times protect and defend, at its own cost and
expense, the title of the Lessor from and against all claims, liens and legal
processes of creditors of the Lessee and keep all Equipment free and clear from
all such claims, liens and processes. The Equipment is and shall remain personal
property. Upon the expiration or termination of this Lease, the Lessee at
Lessee's sole expense shall return the Equipment unencumbered to Lessor at a
location to be designated by the Lessor, or to such other place as Lessor and
Lessee agree upon, and in the same condition as when received by Lessee,
reasonable wear and tear resulting from use thereof alone excepted.

13.    Possession, Place of Use, Changes in Location. So long as Lessee shall
not be in default under this Lease it shall be entitled to the possession and
use of the Equipment in accordance with the terms of this Lease. The Equipment
shall be used in the conduct of the lawful business of the Lessee, shall be kept
at Lessee's facilities located in or around San Diego, California, and shall not
be removed from such locations without the prior written consent of the Lessor.
The Lessee shall not, without Lessor's prior written consent, part with
possession or control of the Equipment or attempt to sell, pledge, mortgage or
otherwise encumber any of the Equipment or attempt to purport to sell, pledge,
assign, transfer or otherwise dispose of or encumber any interest under this
Lease.

14.    Performance of Obligations of Lessee by Lessor. If the Lessee shall fail
duly and promptly to perform any of its obligations under the provisions of
Sections 6, 7, and 8 of this Lease to be performed by the Lessee, the Lessor
may, at its option, immediately or at any time thereafter perform the same for
the account of Lessee without thereby waiving such default, and any amount paid
or

2

--------------------------------------------------------------------------------


expense or liability incurred by Lessor in such performance, together with
interest at the rate of 9% per annum thereon until paid by the Lessee to the
Lessor, shall be payable by the Lessee upon demand as additional rent for the
Equipment.

15.    Right of Inspection. Lessor shall have the right from time to time during
reasonable business hours to enter upon the Lessee's premises or elsewhere for
the purpose of confirming the existence, condition and the proper maintenance of
the Equipment. The foregoing rights of entry are subject to any applicable
governmental laws, regulations and rules concerning industrial security.

16.    Default. There shall be deemed to be a breach of this Lease (a) if Lessee
shall default in the payment of any rent hereunder and such default shall
continue for a period of 10 days after written notice thereof to Lessee by
Lessor, (b) if Lessee shall default in the performance of any of the other
covenants herein and such default shall continue uncured for 30 days after
written notice thereof to Lessee by Lessor, or (c) if Lessee ceases doing
business as a going concern, or if a petition is filed by or against Lessee
under the Bankruptcy Code or any amendment thereto (including a petition for
reorganization, arrangement or an extension), or if Lessee attempts to remove or
sell or transfer or encumber or sublet or part with possession of the Equipment
or any part thereof.

17.    Remedies. In the event of Lessee's breach of this Lease, as herein
defined, (a) the Equipment shall upon Lessor's demand forthwith be delivered to
Lessor at Lessee's expense at such place as Lessor shall designate and Lessor
and/or its agents may, without notice or liability or legal process, enter into
any premises of or under control or jurisdiction of Lessee or any agent of
Lessee where the Equipment may be or by Lessor is believed to be, and repossess
all or any part of the Equipment, disconnecting and separating all thereof from
any other property, Lessee hereby expressly waiving all further rights to
possession of the Equipment and all claims for injuries suffered through or loss
caused by such repossession, and (b) all sums due and to become due hereunder
shall, at Lessor's option, become payable forthwith, and the Lessor, in addition
to being entitled to take possession of the Equipment as hereinbefore described,
also shall be entitled to recover immediately as and for damages for the breach
of this Lease and not as a penalty, an amount equal to the difference between
the aggregate rent reserved hereunder for the unexpired term of the Lease
(hereinafter called "Remaining Rentals") and the then aggregate rental value of
all Equipment for the unexpired term of the Lease (hereinafter called "Unexpired
Rental Value of Leased Equipment"), provided, however, that if any statute
governing the proceeding in which such damages are to be proved, specifies the
amount of such claim, Lessor shall be entitled to prove as and for damages for
the breach an amount equal to that allowed under such statute. The provisions of
this paragraph shall be without prejudice to any rights given to the Lessor by
such statute to prove for any amounts allowed thereby. Lessor, upon any breach
of this Lease, may sell the Equipment or may re-lease such equipment for a term
and a rental which may be equal to, greater than or less than the rental and
term herein provided, and any proceeds of such sale received within sixty days
after Lessor receives possession of the Equipment or any rental payments
received under a new lease made within such sixty days for the period before the
expiration of this Lease, less Lessor's expenses of taking possession, storage,
reconditioning and sale or releasing, shall be deemed and considered for the
purposes of this paragraph as being the Unexpired Rental Value of Leased
Equipment. If the Unexpired Rental Value of Leased Equipment exceeds the
Remaining Rentals, Lessor shall be entitled to the excess. The provisions of
this paragraph shall be without prejudice to Lessor's right to recover or prove
in full damages for unpaid rent that accrued prior to the breach of the Lease.
In the event of a breach of this Lease, Lessor, at its option, may enforce by
appropriate legal proceedings specific performance of the applicable covenants
of this Lease as well as any other remedy herein provided. If any legal
proceedings are instituted by Lessor to recover any moneys due or to become due
hereunder and/or for possession of any or all of the Equipment, Lessee shall pay
a reasonable sum as attorney fees.

18.    Indemnity. Lessee shall indemnify and save Lessor harmless from any and
all liability, loss, damage, expense, causes of action, suits, claims or
judgments arising from injury to person or property

3

--------------------------------------------------------------------------------


resulting from or based upon the actual or alleged use, operation, delivery or
transportation of any or all of the Equipment or its location or condition; and
shall, at its own cost and expense, defend any and all suits which may be
brought against Lessor, either alone or in conjunction with others upon any such
liability or claim or claims and shall satisfy, pay and discharge any and all
judgments and fines that may be recovered against Lessor in any such action or
actions, provided, however, that Lessor shall give Lessee written notice of any
such claim or demand.

19.    Assignment. This Lease and all rights of Lessor hereunder shall be
assignable by Lessor without Lessee's consent. In the event of such assignment,
Lessee shall not be obligated to any assignee of the Lessor except after written
notice of such assignment from the Lessor. Without the prior written consent of
Lessor, the Lessee shall not assign this Lease or its interests hereunder or
enter into any sublease with respect to the Equipment covered hereby, it being
agreed Lessor will not unreasonably withhold its consent to a sublease of the
Equipment.

20.    Further Assurances. Lessee shall execute and deliver to Lessor, upon
Lessor's request, such instruments and assurances as Lessor deems necessary or
advisable for the confirmation or perfection of this Lease and Lessor's rights
hereunder.

21.    Notices. All notices relating hereto shall be delivered in person to the
undersigned officer of each of the Lessor or Lessee, respectively, or shall be
mailed registered thereto at its respective address above shown or at any later
address last known to the sender.

22.    Remedies, Waivers. No remedy of Lessor hereunder shall be exclusive of
any other remedy herein or by law provided, but each shall be cumulative and in
addition to every other remedy. A waiver of a default shall not be a waiver of
any other or a subsequent default. No waiver shall be effective unless it is set
forth in a written instrument signed by the waiving party.

23.    Irrevocability. This Lease is irrevocable for the full term hereof as set
forth in paragraph 2 hereof and for the aggregate rentals herein reserved in
paragraph 3 and the rent shall not abate by reason of termination of Lessee's
right of possession and/or the taking of possession by the Lessor or for any
other reason, and delinquent installments of rent shall bear interest at the
highest lawful contract rate or 1% per month, whichever be the lesser.

24.    Options to Purchase.

        (a)  During Term of Lease. If Lessee is not in default of this Lease,
Lessee shall have the option to purchase the Equipment by providing the Lessor
thirty (30) days' written notice prior to the conclusion of the term of this
Lease by paying to the Lessor a sum equal to the Applicable Base Amount. Until
such purchase price has been paid in full, the Equipment shall remain the
property of the Lessor.

        (b)  At conclusion of Lease Term. Upon expiration of the term of this
lease, if the Lessee has paid all amounts to the Lessor due and owing hereunder,
then the Lessee shall have the option to purchase the Equipment by providing the
Lessor with written notice on or before such expiration date and by paying to
the Lessor the Residual Value (defined below). The Lessor and Lessee agree that
the estimated fair market value of the Equipment upon expiration of this Lease
is $750,000 (the "Residual Value"). Until such purchase price is paid, the
Equipment shall remain the property of the Lessor.

        (c)  In the event Lessee exercises an option to purchase the Equipment,
Lessor shall be responsible for any sales taxes applicable thereto.

25.    Savings Clause. The parties intend the relationship created by this Lease
to be a true lease and not a security interest. In the event that a court or
other adjudicatory body should construe this Lease as a security interest in
favor of Lessor with respect to the Equipment, then the parties intend that this
Lease be deemed a security agreement, and the Lessee hereby grants the Lessor a
security interest in the Equipment.

4

--------------------------------------------------------------------------------


26.    Governing Law. This Lease shall be governed by and interpreted in
accordance with the substantive and procedural laws of the State of California.

27.    Complete Agreement. The Lessor and the Lessee intend this Lease to be a
complete and exclusive statement of the terms of the agreement between the
parties.

        IN WITNESS WHEREOF, Lessor and Lessee have caused this Lease to be
executed by their duly authorized representatives as of the day and year first
above written.

—LESSOR—   —LESSEE—               BAXTER HEALTHCARE CORP.   ALLIANCE
PHARMACEUTICAL CORP.                             By       By        

--------------------------------------------------------------------------------

        Name:       Name:        

--------------------------------------------------------------------------------

        Title:       Title:        

--------------------------------------------------------------------------------

       

5

--------------------------------------------------------------------------------



QuickLinks


EQUIPMENT LEASE
